DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10 June 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits and/or speculative applications of the invention by reciting “having improved backup performance” on line 2.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 13-19 are objected to because of the following informalities:
Per claim 13, on lines 8-9, “the queued mirroring command” is objected to as the claims teaches “queuing … at least one mirroring command” on lines 4-5.  It would be more appropriate to insert “at least one” before “mirroring command” on line 9.

All dependent claims are objected to as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suishu et al. [US 20050055523 A1] (hereinafter “Suishu”), in further view of Brown et al. [US 2017/0206020 A1] (hereinafter “Brown”).
	Independent Claims:
	Per claim 1, Suishu teaches a storage device (the invention depicted in the block diagram of Fig. 1) comprising:

a memory controller (see paragraphs [0077]-[0080], the component for controlling the operations described herein) configured to control the memory device to perform a memory operation on an original storage area (see paragraph [0078], updating DATA 1 in the primary logical volume) of the plurality of logical storage areas according to a request of a host (see paragraph [0078], receiving a write command … from the host computer 180), and to perform a mirroring operation of copying the memory operation which was performed on the original storage area in a backup storage area of the plurality of logical storage areas (see paragraphs [0082]-[0083], asynchronously mirroring updates to DATA 1 to COPY 1 on the secondary system 100B to update COPY 1 the secondary logical volume through command reception processing 210 and read/write processing 220).
Suishu does not specifically teach the mirroring operation is performed based on whether the memory device is in an idle state.  Brown teaches a similar mirroring storage system wherein data is asynchronously replicated from a primary storage to a secondary storage when the storage system is in idle state (see Brown, paragraph [0066]).  As Suishu teaches an asynchronous mirroring system, it would have been to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the teachings of Suishu and Brown to perform mirroring while the system is in idle state so that I/O performance is not negatively affected.
Per claim 13, Suishu teaches a method of operating a storage device (the invention depicted in the block diagram of Fig. 1) including a mirroring queue (journal logical volumes JNL 1 and JNL 2, see Fig. 1 and paragraphs [0082]-[0083]), an original storage area (see paragraph [0078], updating DATA 1 in the primary logical volume), and a backup storage area (see paragraphs [0082]-[0083], COPY 1 on the secondary system 100B), the method comprising:
queuing, in the mirroring queue, at least one mirroring command for a mirroring operation of copying a memory operation which was performed on the original storage area in the backup storage area (see paragraphs [0082]-[0083] for queuing updates to primary storage in journals in ascending order of update numbers, and replicating the updates to the secondary storage using command reception processing 210 and read/write processing 220).
Suishu does not specifically teach performing the mirroring operation according to the queued mirroring command based on whether the storage device is in an idle state.  Brown teaches a similar mirroring storage system wherein data is asynchronously replicated from a primary storage to a secondary storage when the storage system is in idle state (see Brown, paragraph [0066]).  As Suishu teaches an asynchronous mirroring system, it would have been to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the teachings of Suishu and Brown to perform mirroring while the system is in idle state so that I/O performance is not negatively affected.
Per claim 20, Suishu teaches a method of operating a storage device (the invention depicted in the block diagram of Fig. 1) including a memory controller (see 
performing a memory operation (see paragraph [0078], updating DATA 1 in the primary logical volume) on an original storage area (see paragraph [0078], updating DATA 1 in the primary logical volume) included in the memory device;
updating an original mapping table corresponding to the original storage area and a backup mapping table corresponding to a backup storage area included in the memory device (see mapping tables shown in Figs. 26-29, 31-34, 36-41, 43-47 which correspond to the data stored in primary storage system and secondary storage systems);
queueing, in a mirroring queue included in the memory controller, a mirroring command for a mirroring operation when the memory operation is determined to be performed (see paragraphs [0082]-[0083] for queuing updates to primary storage in journals in ascending order of update numbers, and replicating the updates to the secondary storage using command reception processing 210 and read/write processing 220; note the journals will be queued in JNL 1 and 2, as well as in read-write processing 220, command reception processing 210 and JNLRD processing 240, which may all be considered to be part of the memory controller);
performing the mirroring operation of copying the memory operation which was performed on the original storage area, in the backup storage area (see paragraphs [0082]-[0083], asynchronously mirroring updates to DATA 1 to COPY 1 on the 
updating the backup mapping table to map a logical address of a target storage area included in the backup storage area to a physical address of the target storage area on which the mirroring operation is performed (see mapping tables shown in Figs. 26-29, 31-34, 36-41, 43-47 which correspond to the data stored in primary storage system and secondary storage systems, which include logical to physical address pairing information that require updating when data is written or relocated).
Suishu does not specifically teach performing the mirroring operation when the storage device is determined to be in an idle state.  Brown teaches a similar mirroring storage system wherein data is asynchronously replicated from a primary storage to a secondary storage when the storage system is in idle state (see Brown, paragraph [0066]).  As Suishu teaches an asynchronous mirroring system, it would have been to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the teachings of Suishu and Brown to perform mirroring while the system is in idle state so that I/O performance is not negatively affected.
Dependent Claims:
Per claim 2, Suishu further teaches the memory controller sets the original storage area and the backup storage area, in response to a logical area setting command received from the host (see paragraph [0097] for volume pair registration).
Per claim 12, Suishu further teaches the memory controller includes an operation controller configured to control the memory device to perform the memory 
wherein the operation controller comprises:
a command queue configured to store at least one operation command for the memory operation (see Fig. 1 and paragraphs [0119]-[0120], the command reception processing 210 must be able to at least temporarily queue/buffer the received host command); and
an operation processor configured to generate the at least one operation command in response to the request of the host, and control the command queue to provide the at least one operation command to the memory device (see Fig. 1 and paragraph [0154], read-write processing 220).
Per claim 14, Suishu further teaches setting the original storage area and the backup storage area used for mirroring the original storage area, in response to a logical area setting command received from a host (see paragraph [0097] for volume pair registration).
Per claim 15, Suishu further teaches performing, before the queuing of the at least one mirroring command, the memory operation on the original storage area in response to a request of a host, wherein the memory operation is a program operation or an erase operation (see paragraphs [0082]-[0083], the updates to DATA 1 is performed before the update is recorded in the journals JNL 1 and JNL 2, the updating being a program operation).
Per claim 19, Suishu in view of Brown further teaches the performing of the mirroring operation comprises:

and performing the mirroring operation according to the queued command in response to the storage device being in the idle state (see Brown, paragraph [0066], also see the rejection of claim 13 set forth above for the reason to combine the teachings of Suishu and Brown).
Allowable Subject Matter
Claims 3-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 3, Suishu further teaches the memory controller comprises:
a map manager configured to store an original mapping table corresponding to the original storage area and a backup mapping table corresponding to the backup storage area, and generate map update information in response to the original mapping table being updated (see the rejection of claim 20 set forth above for similar limitations). Suishu in view of Brown further teaches a mirroring controller configured to control the memory device to perform the mirroring operation based on whether the memory device is in the idle state (see the rejection of claim 1 set forth above).
 However, the cited prior art references fail to teach or sufficiently suggest the mirroring controller is configured to determine whether the memory operation is performed on the original storage area based on the map update information.

Per claim 16, the cited prior art references fail to teach or sufficiently suggest updating, before the queuing of the at least one mirroring command, an original mapping table corresponding to the original storage area and a backup mapping table corresponding to the backup storage area according to the memory operation.
Claims 17-18 are dependent on claim 16 and as such are allowable for at least the same reason as claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/

Art Unit 2138

3 November 2021